Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-17-21 and 5-24-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 21-40 of instant application 17/118,127 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-21 ofUS Patent 10,892,968 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-21 of US Patent 10,892,968 B2 contain the limitations ofclaims 21-40 of the instant application ‘127 and as such the 10,892,968 B2 patent anticipates claims 21-40 of the '127 instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 USC 102(a)(1) as being anticipated by Levav et al. (hereinafter “Lev”, US Patent Publication 2011/0153411 A1).

As per claims 21, 28, 35 Lev discloses A non-transitory computer-readable medium storing computer program instructions, method, and , which when executed by one or more processors of a client computing device, cause the client computing device to: 


generate, responsive to detecting the interaction with the content item, a click identifier that uniquely identifies the interaction with the content item (pargraphs [0009, 0019, 0025], A cookie value and click ID is used to track online advertisement interactions); 

generate a resource link that identifies i) a resource identifier of a landing page corresponding to the content item and ii) the click identifier that uniquely identifies the interaction with the content item (paragraphs [0019, 0022, 0024, 0028], The cookie value and click ID are transferred as a URL parameter to the landing server); 

transmit a request to access a landing page of the content item comprising the generated resource link (paragraphs [0019-20, 0024, 0028],  A click on an advertisement is passed through a redirect server which generates URL parameters to feed the tracking system).

As per claims 22, 29, 36, Lev discloses The non-transitory computer-readable medium of claim 21, wherein the computer program instructions when executed by one or more processors cause the client computing device to transmit the click identifier to a click server (paragraph [0007]).  

As per claims 23, 30, 37, Lev discloses The non-transitory computer-readable medium of claim 22, wherein the computer program instructions when executed by one or more processors cause the client computing device to transmit the click identifier to the click server using an asynchronous request or an asynchronous application programming interface (API) (paragraph [0026]).  

As per claims 24, 31, 38, Lev discloses The non-transitory computer-readable medium of claim 21, wherein the computer program instructions when executed by one or more processors cause the client computing device to generate the click identifier based on a random universally unique identifier (UUID) (paragraph [0024]).  

As per claims 25, 32, 39, Lev discloses The non-transitory computer-readable medium of claim 21, wherein in generating the resource link the computer program instructions when executed by one or more processors cause the client computing device to append the click identifier to the resource identifier of the landing page (paragraph [0022]).  

As per claims 26, 33, 40, Lev discloses The non-transitory computer-readable medium of claim 21, wherein the computer program instructions are part of the information resource (paragraph [0021]).  

As per claims 27, 34, Lev discloses The non-transitory computer-readable medium of claim 21, wherein the information resource is presented by an application installed on the client computing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
February 12, 2022